Citation Nr: 1003397	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  04-38 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a personality 
disorder.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include anxiety 
disorder, not otherwise specified (NOS), major depressive 
disorder, depressive disorder, not elsewhere classified (NES) 
and affective disorder.  



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

In July 2006, the Board remanded the Veteran's claim for 
further evidentiary development.  Such development has been 
undertaken to the extent possible.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

The Veteran initially filed a claim for depressed mood 
disorder.  The United States Court of Appeals for Veterans 
Claims (the Court) indicated that VA unduly limited its 
consideration of claims for service connection for specific 
mental disorders under circumstances in which other diagnosed 
psychiatric disabilities may be present.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) [holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled].  
In light of Clemons, and in view of the fact that the Veteran 
has received multiple and varying psychiatric diagnoses, the 
Board has recharacterized the Veteran's claim for service 
connection for depressed mood disorder and expanded the issue 
to include any acquired psychiatric disability.  The issue is 
as stated on the title page.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not show 
that the Veteran is currently diagnosed with PTSD.  

2.  The competent medical evidence of record does not show 
that the Veteran is currently diagnosed with a personality 
disorder.  

3.  The Veteran's currently diagnosed acquired psychiatric 
disorder other than PTSD, to include anxiety disorder, NOS, 
major depressive disorder, depressive disorder, NES and 
affective disorder, is causally related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).  

2.  A personality disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

3.  An acquired psychiatric disorder other than PTSD, to 
include anxiety disorder, NOS, major depressive disorder, 
depressive disorder, NES and affective disorder, was incurred 
in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Merits of the Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of a chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  Service connection 
presupposes a diagnosis of a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

1.  Entitlement to service connection for PTSD  

With respect to Hickson element (1), the competent medical 
evidence does not reflect a current diagnosis of PTSD.  To 
the contrary, the August 2003 and August 2009 VA examiners 
specifically noted that the Veteran's symptoms do not meet 
the full criteria of PTSD under the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-
IV)).  As noted above, service connection presupposes a 
diagnosis of a current disability.  See Degmetich, Brammer 
and Rabideau, all supra.

Specifically, the August 2003 VA examiner noted that the 
Veteran had "some symptoms of PTSD", but he was primarily 
disabled due to antisocial features and a history of alcohol 
abuse and dependence.  The August 2003 VA examiner provided a 
diagnosis of depressive disorder, NOS.  

Similarly, following an interview and review of the Veteran's 
records, the August 2009 VA examiner concluded that the 
Veteran did not have a current diagnosis of PTSD.  The 
examiner recognized that the Veteran "very likely" had met 
the full criteria for PTSD in the years following his 
service, but that his symptoms had attenuated, and thus, such 
symptoms no longer rose to a level that warrants the 
assignment of a DSM-IV PTSD diagnosis.  The Veteran is not 
competent to disagree with this medical conclusion and there 
are no other evaluations of record.  Without medical evidence 
of the current existence of PTSD, there may be no service 
connection.  See Degmetich, Brammer and Rabideau, all supra.

Accordingly, a review of the evidence presented indicates no 
competent current medical diagnosis of PTSD.  The claim 
relies on the Veteran's own self-diagnosis.  It is, however, 
now well-established that lay persons without medical 
training, such as the Veteran, are not competent to comment 
on medical matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-495 (1992) [lay persons 
without medical training are not competent to comment on 
medical matters such as diagnosis and etiology]; see also 38 
C.F.R. § 3.159(a)(1) (2009) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, the Veteran's 
statements, offered in support of his claim, are not 
competent medical evidence and do not serve to establish a 
current diagnosis of PTSD.

The Veteran has been accorded ample opportunity to present 
competent medical evidence which includes a diagnosis of 
PTSD.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 
2002) [it is a claimant's responsibility to support a claim 
of entitlement to VA benefits].

The Board observes that medical records dated June 1999 
suggest a diagnosis of PTSD.  However, no diagnosis of a PTSD 
is demonstrated in the Veteran's subsequent medical history.  
The Board recognizes the Court's decision in McClain v. 
Nicholson, 21 Vet. App. 319 (2007) [holding that the presence 
of a chronic disability at any time during the claim process 
can justify a grant of service connection where the record 
otherwise supports it, even where the most recent diagnosis 
is negative].  However, in this case there is no current 
diagnosis of PTSD, and the claimed disability has not been 
noted at any time during the pendency of this claim, which 
dated to February 2003.  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for PTSD.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  


(CONTINUED ON NEXT PAGE)

2.  Entitlement to service connection for a personality 
disorder  

The Veteran has claimed entitlement to service connection for 
a personality disorder.  However, in considering the evidence 
of record under the laws and regulations as set forth above, 
the Board concludes that the Veteran is not entitled to 
service connection for the claimed disability, because the 
Veteran has not been shown to have been diagnosed with a 
personality disorder.

As discussed above, a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer, Rabideau 
and Degmetich, all supra.  The Veteran's lay opinion related 
to diagnosis or etiology is insufficient to establish service 
connection.  See Espiritu, supra.

The Board acknowledges that records from the Veteran's 
personnel file reflect that the Veteran was discharged 
"under honorable conditions" before his six-month tour of 
duty in the Republic of Vietnam had been completed due to a 
"personality disorder".  However, while the Veteran's 
personnel records list a "personality disorder" as the 
reason for his discharge, the review of the Veteran's service 
treatment records, VA treatment records and private treatment 
records yields no diagnosis of a personality disorder. 

The Veteran has been accorded ample opportunity to present 
competent medical evidence which includes a diagnosis of a 
personality disorder.  He has not done so.  See 38 U.S.C.A. § 
5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].

As the medical evidence does not establish that the Veteran 
has a current diagnosis of a personality disorder, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim.  Therefore, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for a personality disorder is not 
warranted.

3.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include anxiety 
disorder, NOS, major depressive disorder, depressive 
disorder, NES and affective disorder  

With respect to Hickson element (1), medical evidence of a 
current disability, the competent medical evidence of record 
reflects that the Veteran has been variously diagnosed with 
anxiety disorder, NOS, major depressive disorder, depressive 
disorder, NES and affective disorder.  See e.g., the 
Veteran's VA outpatient treatment records from the St. Louis, 
Missouri VA Medical Center (VAMC), an April 2003 
psychological evaluation from K.P., Ph.D. and August 2003 and 
August 2009 VA examination reports.  Further, the Board notes 
that the Veteran has been in receipt of disability benefits 
from the SSA due to "affective disorders".  Accordingly, 
Hickson element (1), medical evidence of a current 
disability, has been demonstrated.  

With respect to Hickson element (2), medical evidence of in-
service occurrence or aggravation of a disease or injury, 
records from the Veteran's personnel file reflect that the 
Veteran was discharged "under honorable conditions" before 
his six-month tour of duty in the Republic of Vietnam had 
been completed due to a "personality disorder" after an 
incident in which he "punched" a non-commanding officer.  
Indeed his service treatment records reflect that he 
complained of and received treatment for nervousness, anxiety 
and nightmares.  See a service treatment record dated July 
1966.  Further, the Veteran indicated that he experienced 
"nervous trouble" on a December 1965 examination report.  
In light of above, Hickson element (2), medical evidence of 
in-service occurrence or aggravation of a disease or injury, 
has been satisfied.  

Concerning crucial Hickson element (3), medical evidence of a 
nexus between an in-service injury or disease and the current 
disability, the only medical nexus opinion of record is 
favorable to the Veteran's claim.  

In August 2009, the Veteran presented for a VA mental 
examination, the report of which notes that the Veteran's 
entire claims file was available and reviewed.  The VA 
examiner noted that the Veteran suffered from nightmares 
"every night", anxiety and frequent intrusive violent 
thoughts.  After completing the examination, the August 2009 
VA examiner opined "It is at least as likely as not that 
[the Veteran's] experiences in the service in Vietnam were 
the cause of his [PTSD], and as his symptoms have become 
attenuated, he no longer meets the full criteria for PTSD.  
However, he continues to have clinically significant anxiety, 
nightmares and violent thoughts, which are best accounted for 
by a diagnosis of anxiety disorder, [NOS]."  See the August 
2009 VA examination.  

The August 2009 VA examiner's nexus opinion appears to be 
consistent with the Veteran's medical history.  Further, the 
August 2009 VA examination report appears to have been based 
on thorough review of the record, a comprehensive examination 
of the Veteran, and thoughtful analysis of the Veteran's 
entire history and current medical conditions.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].  

In sum, the medical nexus opinion of the August 2009 VA 
examiner appears to support the Veteran's assertions that the 
symptoms associated with his diagnosed acquired psychiatric 
disorder (anxiety disorder, NOS) are causally related to his 
service.  There are no medical nexus opinions to the 
contrary.  

Therefore, the Veteran's claim for service connection is 
granted, subject to the controlling laws and regulations, 
which govern awards of VA compensation.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2009); see 
also Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).

II.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims for PTSD, a 
personality disorder and an acquired psychiatric disorder.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009).  The Court held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a). Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.

Prior to initial adjudication of the Veteran's claims, a 
letter dated in March 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Subsequent letters dated in November 
2004 and August 2006 also satisfied the duty to notify 
provisions.  The August 2006 letter as well as a letter dated 
in July 2009 provided notice of degree of disability and 
effective date criteria as required under Dingess.  

Although these letters were not sent prior to initial 
adjudication of the Veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in August 2006, he was provided more than 
three years to respond with additional argument and evidence 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
Veteran in September 2009.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, service 
personnel records, VA medical records, and SSA medical 
records and resulting decisions are in the file.  Private 
medical records identified by the Veteran have been obtained, 
to the extent possible.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The Board additionally notes that the RO and the VA Appeals 
Management Center (AMC) made several attempts to verify the 
Veteran's multiple claimed stressors.  In this regard, in 
December 2008, the AMC submitted a request for morning 
reports of the Veteran's unit to the Personnel Information 
Exchange System (PIES); the response from PIES indicated that 
such records were not stored there.  In March 2009, the AMC 
requested the same information from National Archives and 
Records Administration (NARA), whose April 2009 response 
indicated that such records were stored at the U.S. Army 
Joint Services Records Research Center (JSRRC).  In June 
2009, the AMC submitted the Veteran's claimed stressors to 
the JSRRC for verification.  In a June 2009 response, the 
JSRRC stated that they had determined that the information 
concerning the stressors supplied by the Veteran, was 
insufficient to allow for meaningful research of records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran presented for VA examinations in August 2003 and 
August 2009.  

Concerning the August 2003 and August 2009 VA examinations, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The report of these examinations reflects that the 
examiners reviewed the Veteran's complete claims file, to 
include his service medical records, past medical history, 
recorded his current complaints, and conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  The Veteran and his representative have not 
contended otherwise. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a personality disorder 
is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, to include anxiety disorder, NOS, 
major depressive disorder, depressive disorder, NES and 
affective disorder, is granted.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


